DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, an air gap disposed in the space, wherein: the air gap is defined by and in direct contact with the source/drain region, the first insulating layer and the second insulating layer, and a lateral end of the first insulating layer is located closer to the source/drain region than a lateral end of the second insulating layer, as amended on 7/30/2021 and as argued on page 6 of the remarks filed on 7/30/2021. Claims 2-7 depend from claim 1 and hence are allowed for the same reason therein. 
Regarding Claim 8, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitations, inner spacers in direct contact with the gate dielectric layer, and each comprising multiple insulating layers made of different material from each other and disposed in a space which is defined by the gate dielectric layer and the source/drain epitaxial layer, wherein a width of the inner spacers decreases toward the gate electrode layer as amended on 7/30/2021 and as argued on page 7 of the remarks filed on 7/30/2021. Claims 9-16 depend from claim 8 and hence are allowed for the same reason therein. 
Regarding Claim 17, prior art failed to disclose or fairly suggest a semiconductor device comprising, along with other recited claim limitation, 
inner spacers each consisting of a first insulating layer conformally disposed in a space and a second insulating layer disposed on the first insulating layer in the space and made of a different material from the first insulating layer, the space being defined by adjacent first semiconductor wires, the gate dielectric layer and the source/drain epitaxial layer, and fully filled by the first and second insulating layers a amended on 7/30/2021 and as argued on page 7 of the remarks filed on 7/30/2021. Claims 18-20 depend from claim 17 and hence are allowed for the same reason therein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        8/6/2021